




Exhibit 10.8
Ixia
Compensation of Named Executive Officers as of December 31, 2015
The executive officers of Ixia (the “Company”) who were named in the Summary
Compensation Table in the Proxy Statement for the Company’s 2015 Annual Meeting
of Shareholders and who were serving as executive officers of the Company on
December 31, 2015 are referred to herein as the “Named Executive Officers.” The
Named Executive Officers are generally “at will” employees and do not have
written or oral employment agreements with the Company except as otherwise noted
below. Set forth below is certain information regarding the compensation of the
Named Executive Officers as of December 31, 2015.
Base Salary
The annual base salaries for the Named Executive Officers as of December 31,
2015 were as follows:


Named Executive Officer
 
Annual Base Salary
as of December 31, 2015
 
 
 
 
 
Bethany Mayer
 
$
650,000
 
President and Chief Executive Officer(1)
 
 
 
 
 
 
 
 
 
Brent Novak
 
 
345,000
 
Chief Financial Officer(2)
 
 
 
 
 
 
 
 
 
Errol Ginsberg
 
 
460,000
 
Chief Innovation Officer(3)
 
 
 
 
 
 
 
 
 
Alexander Pepe
 
 
360,000
 
Chief Operating Officer(4)
 
 
 
 
 
 
 
 
 
Christopher Williams
 
 
280,000
 
Senior Vice President, Human Resources
 
 
 
 

            
(1)
In connection with her appointment as the Company’s President and Chief
Executive Officer in August 2014, the Company and Ms. Mayer entered into an
employment offer letter agreement. The offer letter agreement is filed as
Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q filed with the
Securities and Exchange Commission (the “Commission”) on November 7, 2014.

(2)
In connection with his appointment as the Company’s Acting Chief Financial
Officer in August 2014, the Company and Mr. Novak entered into a letter
agreement setting forth certain compensation and benefits payable to Mr. Novak.
The letter agreement is filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K filed with the Commission on August 5, 2014.

(3)
The Company also typically pays the monthly lease payments and fuel expenses for
a car that is used by Mr. Ginsberg for both business and personal use.

(4)
The Company and Mr. Pepe are parties to an employment agreement entered into as
of May 4, 2012 between the Company, as assignee of Anue Systems, Inc. and Mr.
Pepe, which agreement has been subsequently amended, most recently on August 5,
2014. The employment agreement and its two amendments are filed as Exhibits
10.2, 10.3 and 10.4, respectively, to the Company’s Current Report on Form 8-K
filed with the Commission on August 5, 2014.





--------------------------------------------------------------------------------



Bonus
As of December 31, 2015, Ms. Mayer and Messrs. Novak, Ginsberg, Pepe, and
Williams were eligible to participate in the Company’s 2015 Senior Officer Bonus
Plan, which is filed as Exhibit 10.1 to the Company’s Quarterly Report on
Form 10-Q filed with the Commission on August 7, 2015.
Equity Incentives
As of December 31, 2015, the Named Executive Officers were eligible to
participate in the Company’s equity-based incentive compensation plans,
including the Company’s:
 
(i)
 
Second Amended and Restated Ixia 2008 Equity Incentive Plan (filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 0-31523)
filed with the Commission on June 25, 2013); and
 
(ii)
 
2010 Employee Stock Purchase Plan, as amended (filed as Exhibit 4.2 to the
Company’s Registration Statement on Form S-8 (Reg. No. 333-176237), filed with
the Commission on August 11, 2011).

* * *


